Exhibit 10.52

 

LOGO [g846671g80w89.jpg]

March 27, 2015

[NAME]

[ADDRESS]

 

  Re: Bonus Award

Dear [NAME]:

This letter will confirm that you are eligible to receive an award from Samson
Resources Corporation (the “Company”) under the terms and conditions outlined in
this letter and pursuant to the Samson Resources Corporation 2015 Bonus Plan
(the “Plan”). Capitalized terms in this letter (your “Participation Agreement”)
not herein defined shall have the meaning set forth in the Plan.

General Description. The Plan is a quarterly bonus plan that permits you and
other eligible participants to earn and be paid a cash bonus with respect to
each calendar quarter commencing during the term of the Plan (such cash bonus,
the “Bonus Award”, and each quarterly Bonus Award, the “Quarterly Bonus”). The
term of the Plan begins January 1, 2015 and ends on the earlier of December 31,
2017 or the date the Company adopts a long-term incentive program. If the term
ends during a calendar quarter, you will have the opportunity to earn a prorated
Quarterly Bonus for the quarter in which such long-term incentive program is
adopted (based on the portion of the quarter that has elapsed as of the date of
adoption of such program), and you will no longer be eligible to earn a Bonus
Award for subsequent calendar years.

Quarterly Bonus Amounts and Dates. The amount of your Quarterly Bonus
Opportunity for the calendar quarters ending March 31, June 30 and September 30,
2015 (the “Initial Quarters”) is [$XX]. In the event your employment is
terminated by the Company for a reason other than Cause after the start of an
Initial Quarter, you will earn the Initial Quarterly Bonus to the extent you
would have earned such bonus if your employment had not so terminated.
Commencing October 1, 2015, the amount of your Quarterly Bonus will be a portion
of your Quarterly Bonus Opportunity, if any, as determined by the Company in its
sole discretion. Commencing October 1, 2015, you will earn a Quarterly Bonus if
and only if you are employed by the Company or its subsidiaries on the last day
of the applicable calendar quarter (or the date of the adoption of the long-term
incentive program) and the Company determines such a bonus is warranted.

Terminations of Employment. Subject to the terms of this Agreement, in the event
that your employment with the Company is terminated for any reason, you will
forfeit your right to receive any unearned portion of your Bonus Award. You will
not be deemed to have incurred a termination from employment upon any transfer
of your services from the Company to an affiliate of the Company.



--------------------------------------------------------------------------------

Administration. The Plan and this Participation Award shall be administered by
the Committee, as such term is defined in the Plan, or its designee. All
calculations and determinations made by the Committee with respect to this
Participation Agreement and your Bonus Award will be final and binding on you
and the Company.

We are pleased to be able to offer this Quarterly Bonus Opportunity to you and
truly appreciate your dedication and commitment to the Company and its
affiliates. We are excited about the future and look forward to our success
together.

A signature page follows this letter. You must return an executed copy of this
Agreement no later than March 31, 2015.



--------------------------------------------------------------------------------

Very Truly Yours, SAMSON RESOURCES CORPORATION

/s/ Randy Limbacher

Name: Randy Limbacher Title:   President and Chief Executive Officer

 

ACCEPTED BY:

 

[NAME]

 

 

Address